Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-60785-CIV-SMITH

  AARON DONDE, individually and on behalf
  of all others similarly situated,

          Plaintiffs,                                                         CLASS ACTION

  v.

  FREEDOM FRANCHISE SYSTEMS, LLC,
  a Florida company, and FREEDOM
  ADVENTURES, LLC, a Florida company,

        Defendants.
  _________________________________________/

                   AMENDED 1 ORDER GRANTING FINAL APPROVAL TO
                   CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

          On June 25, 2020, the Court granted preliminary approval to the proposed class action

  settlement set forth in the Settlement Agreement and Release and Amendment No. 1 thereto (the

  “Settlement Agreement”) between Plaintiff Aaron Donde (“Plaintiff”), on behalf of himself and

  all members of the Settlement Class, and Defendants Freedom Franchise Systems, LLC (“Freedom

  Franchise”) and Freedom Adventures, LLC (“Freedom Adventures;” together with Freedom

  Franchise “Defendants”) (collectively, the “Parties”). 2 The Court also provisionally certified the

  Settlement Class for settlement purposes and approved the procedure for giving Class Notice to

  members of the Settlement Class.



  1
    This Order amends the Order Granting Final Approval to Class Action Settlement and Final Judgment
  [DE 51] to reflect three opt-out requests received by the Court Administrator after the hearing on Plaintiff’s
  Motion for Final Approval of the Settlement. The three valid opt-outs are reflected in the attached Exhibit
  A.
  2
    Unless otherwise defined, capitalized terms herein have the definitions found in the Settlement
  Agreement.
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 2 of 14




         On November 3, 2020, the Court held a duly noticed Final Approval Hearing to consider:

  (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable, and

  adequate; (2) whether a judgment should be entered dismissing the Plaintiff’s Complaint on the

  merits and with prejudice in favor of the Defendants and against all persons or entities who are

  Settlement Class Members herein who have not requested exclusion from the Settlement Class;

  and (3) whether and in what amount to award counsel for the Settlement Class as Attorneys’ Fees

  and Expenses.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

  I.     JURISDICTION OF THE COURT

         1.       The Court has personal jurisdiction over the parties and the Settlement Class

  Members, venue is proper, and the Court has subject matter jurisdiction to approve the Agreement,

  including all Exhibits thereto, and to enter this Final Approval Order. Without in any way affecting

  the finality of this Final Approval Order, the Court hereby retains jurisdiction as to all matters

  relating to administration, consummation, enforcement, and interpretation of the Settlement

  Agreement and of this Corrected Final Approval Order, and for any other necessary purpose.

         2.       The Settlement Agreement was negotiated at arm’s length by experienced counsel

  who were fully informed of the facts and circumstances of this litigation (the “Action”) and of the

  strengths and weaknesses of their respective positions. The Settlement Agreement was reached

  after the Parties had engaged in extensive settlement discussions and after the exchange of

  information, including information about the size and scope of the Settlement Class. Counsel for

  the Parties were therefore well positioned to evaluate the benefits of the Settlement Agreement,

  taking into account the expense, risk, and uncertainty of protracted litigation.




                                                    2
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 3 of 14




         3.      The Court finds that the prerequisites for a class action under Federal Rule of Civil

  Procedure 23 have been satisfied for settlement purposes for each Settlement Class Member in

  that: (a) the number of Settlement Class Members is so numerous that joinder of all members

  thereof is impracticable; (b) there are questions of law and fact common to the Settlement Class;

  (c) the claims of Plaintiff are typical of the claims of the Settlement Class he seeks to represent;

  (d) Plaintiff has and will continue to fairly and adequately represent the interests of the Settlement

  Class for purposes of entering into the Settlement Agreement; (e) the questions of law and fact

  common to the Settlement Class Members predominate over any questions affecting any

  individual Settlement Class Member; (f) the Settlement Class is ascertainable; and (g) a class

  action is superior to the other available methods for the fair and efficient adjudication of the

  controversy.

  II.    CERTIFICATION OF SETTLEMENT CLASS

         4.      Pursuant to Federal Rule of Civil Procedure 23, the Court finally certifies the

  following Settlement Class as identified in the Settlement Agreement: All individuals within the

  United States (i) who received a text message (ii) on his or her cellular telephone or device (iii)

  from short code 77453 or otherwise sent from or on behalf of Freedom Franchise, Freedom

  Adventures, Freedom Boat Club, LLC, or any affiliate or franchise of the foregoing entities (iv)

  from March 26, 2015 through the date of certification. Excluded from the Settlement Class are:

  (1) the district judge and magistrate judge presiding over this case, the judges of the U.S. Court of

  Appeals for the Eleventh Circuit, their spouses, and persons within the third-degree of relationship

  to any of them; (2) individuals who are or were during the Class Period agents, directors,

  employees, officers, or servants of the Released Parties; (3) Plaintiff’s counsel and their




                                                    3
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 4 of 14




  employees, and (4) all persons who file a timely and proper request to be excluded from the

  Settlement Class in accordance with section III(D) of the Settlement Agreement. 3

  III.      APOINTMENT OF CLASS REPRESENTATIVE AND CLASS COUNSEL

            5.      The Court finally appoints Avi R. Kaufman of Kaufman P.A. as Class Counsel for

  the Settlement Class.

            6.      The Court finally designates Plaintiff Aaron Donde as Class Representative.

  IV.       NOTICE AND CLAIMS PROCESS

            7.      The Court makes the following findings on notice to the Settlement Class:

                    a.       The Court finds that the distribution of the Class Notice, as provided for in

  the Settlement Agreement, (i) constituted the best practicable notice under the circumstances to

  Settlement Class members, (ii) constituted notice that was reasonably calculated, under the

  circumstances, to apprise Settlement Class Members of, among other things, the pendency of the

  Action, the nature and terms of the proposed Settlement, their right to object or to exclude

  themselves from the proposed Settlement, and their right to appear at the Final Approval Hearing,

  (iii) was reasonable and constituted due, adequate, and sufficient notice to all persons entitled to

  be provided with notice, and (iv) complied fully with the requirements of Federal Rule of Civil

  Procedure 23, the United States Constitution, the Rules of this Court, and any other applicable law.

                    b.       The Court finds that the Class Notice and methodology set forth in the

  Settlement Agreement, the Preliminary Approval Order, and this Final Approval Order (i)

  constitute the most effective and practicable notice of the Final Approval Order, and of applicable

  time periods; (ii) constitute due, adequate, and sufficient notice for all other purposes to all

  Settlement Class Members; and (iii) comply fully with the requirements of Federal Rule of Civil



  3
      Attached as Exhibit A is a list of all valid opt outs from the Settlement Class.


                                                          4
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 5 of 14




  Procedure 23, the United States Constitution, the Rules of this Court, and any other applicable

  laws.

  V.      FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT

          8.     The Settlement Agreement is finally approved in all respects as fair, reasonable,

  and adequate. The terms and provisions of the Settlement Agreement, including all Exhibits

  thereto, have been entered into in good faith and are hereby fully and finally approved as fair,

  reasonable, and adequate as to, and in the best interest of, each of the Parties and the Settlement

  Class Members.

  VI.     ADMINISTRATION OF THE SETTLEMENT

          9.     The Parties are hereby directed to implement the Settlement Agreement according

  to its terms and provisions. The Administrator is directed to provide Claim Settlement Payments

  to those Settlement Class Members who submit valid, timely, and complete Claims.

          10.    The Court hereby approves Class Counsel’s request for attorneys’ fees, costs, and

  expenses, and awards Class Counsel $237,118.87 as reasonable attorneys’ fees and costs, inclusive

  of the award of reasonable costs incurred in this Action, which does not exceed the maximum of

  25% of the Settlement Fund, in the manner specified in the Settlement Agreement. The Court

  finds that the requested fees are reasonable under the percentage of the fund for the reasons set

  forth herein. The award of attorneys’ fees and costs to Class Counsel shall be paid from the

  Settlement Fund within the time period and manner set forth in the Settlement Agreement.

          11.    The Court hereby awards Class Counsel for their time incurred and expenses

  advanced. The Court has concluded that: (a) Class Counsel achieved a favorable result for the

  Class by obtaining Defendants’ agreement to make significant funds available to Settlement Class

  Members, subject to submission of valid claims by eligible Settlement Class Members; (b) Class




                                                  5
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 6 of 14




  Counsel devoted substantial effort to pre- and post-filing investigation, legal analysis, and

  litigation; (c) Class Counsel prosecuted the Settlement Class’s claims on a contingent fee basis,

  investing significant time and accumulating costs with no guarantee that they would receive

  compensation for their services or recover their expenses; (d) Class Counsel employed their

  knowledge of and experience with class action litigation in achieving a valuable settlement for the

  Settlement Class, in spite of Defendants’ possible legal defenses and their experienced and capable

  counsel; (e) Class Counsel have standard contingent fee agreements with Plaintiff, who has

  approved; and (f) the Notice informed Settlement Class Members of the amount and nature of

  Class Counsel’s fee and cost request under the Settlement Agreement, Class Counsel filed and

  posted their Petition in time for Settlement Class Members to make a meaningful decision whether

  to object to the Class Counsel’s fee request, and no Settlement Class Member(s) objected.

         12.     In addition, the Court has applied the factors articulated in Camden I Condominium

  Association, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991), to confirm the reasonableness of fees

  and costs requested. The Court finds and concludes that the following applicable factors support

  the requested award for attorneys’ fees and costs.

                 a.      Time and Labor Required, Preclusion from Other Employment and Time
                         Limits Imposed

         The work required of Class Counsel was extensive.             These efforts required work

  representing Plaintiff and the Settlement Class without compensation. The substantial work

  necessitated by this case diverted Class Counsel from putting time and resources into other matters.

                 b.      Case Involved Difficult Issues; Risk of Nonpayment and Not Prevailing on
                         the Claims was High

         This case involved difficult substantive issues which presented a significant risk of

  nonpayment, including uncertainty on class certification, and contested issues about whether the




                                                   6
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 7 of 14




  text messages sent from or on behalf of the Defendants constituted an unsolicited text under the

  Telephone Consumer Protection Act (“TCPA”), in a setting of developing case law and Federal

  Communications Commission ruling and recovery being dependent on a successful outcome,

  which was uncertain.

                c.       Class Counsel Achieved an Excellent Result for the Settlement Class

         Class Counsel achieved excellent monetary results for the Settlement Class Members.

  Here, the Settlement will produce a per person cash benefit that is well within the range of

  recoveries established by other court approved TCPA class action settlements.          See, e.g.,

  Goldschmidt v. Rack Room Shoes, No. 18-21220-CIV, (S.D. Fla. Jan. 16, 2020) (approving

  settlement of TCPA claims providing for $5 per class member, less attorneys’ fees, costs,

  administrative costs, and service award, and a $10 voucher); Halperin v. You Fit Health Clubs,

  LLC, No. 18-61722-CIV, (S.D. Fla. Nov. 1, 2019) (approving settlement of TCPA claims

  providing for $9 per class member, less attorneys’ fees, costs, administrative costs, and service

  award).

                d.       The Requested Fee is Consistent with Customary Fees Awarded in Similar
                         Cases

         Many similar TCPA class settlements provide up to one-third of the fund for attorneys’

  fees. See Guarisma v. ADCAHB Med. Coverages, Inc., 1:13-cv-21016, Doc. 95 (S.D. Fla. June

  24, 2015) (awarding one-third plus costs). Common-fund attorney fee awards of up to one-third

  are consistent with the trend in this Circuit. See Legg v. Lab’y Corp. of Am., No. 14-61543-CIV,

  (S.D. Fla. Feb. 18, 2016) (FACTA case awarding one-third of gross recovery for attorneys’ fees,

  plus expenses); Wolff v. Cash 4 Titles, No. 03-22778-CIV, 2012 WL 5290155, at *5-6 (S.D. Fla.

  Sept. 26, 2012) (“The average percentage award in the Eleventh Circuit mirrors that of awards

  nationwideroughly one-third.”) (citing circuit case law and listing Southern and Middle District



                                                  7
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 8 of 14




  of Florida attorneys’ fees awards). Here, Class Counsel is awarded an amount that does not exceed

  the maximum of 25% of the Settlement Fund, as provided in the Settlement Agreement, which is

  less than in these other cases. This outcome was made possible by Class Counsel’s extensive

  experience in litigating class actions of similar size, scope, and complexity to the instant action.

  Class Counsel regularly engages in complex litigation involving consumer issues and has been

  class counsel in numerous consumer class action cases.

                 e.        This Case Required a High Level of Skill

         Class Counsel achieved a settlement that confers substantial monetary benefits to the

  Settlement Class despite the hard-fought litigation against sophisticated and well-financed

  defendants represented by top-tier counsel. See In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323,

  1334 (S.D. Fla. 2001).

  VII.   RELEASE OF CLAIMS

         13.     Upon entry of this Final Approval Order, all members of the Class who did not

  validly and timely submit Requests for Exclusion in the manner provided in the Agreement shall,

  by operation of this Final Approval Order, have fully, finally, and forever released, relinquished,

  and discharged the Release Parties from the Released Claims as set forth in the Settlement

  Agreement.

         14.     Furthermore, all members of the Class who did not validly and timely submit

  Requests for Exclusion in the manner provided in the Agreement are hereby permanently barred

  and enjoined from filing, commencing, prosecuting, maintaining, intervening in, participating in,

  conducting or continuing, either directly or in any other capacity, either individually or as a class,

  any action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any

  claims released pursuant to the Settlement Agreement, or seeking an award of fees and costs of




                                                    8
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 9 of 14




  any kind or nature whatsoever and pursuant to any authority or theory whatsoever, relating to or

  arising from the Action or that could have been brought in the Action and/or as a result of or in

  addition to those provided by the Settlement Agreement.

         15.     The terms of the Settlement Agreement and of this Final Approval Order, including

  all Exhibits thereto, shall be forever binding on, and shall have res judicata and preclusive effect

  in all pending and future lawsuits maintained by Plaintiff and all other Settlement Class Members,

  as well as their heirs, executors and administrators, successors, and assigns.

         16.     The Releases, which are set forth in Section V of the Settlement Agreement and

  which are also set forth below, are expressly incorporated herein in all respects and are effective

  as of the date of this Corrected Final Approval Order; and the Released Parties (as that term is

  defined below and in the Settlement Agreement) are forever released, relinquished, and discharged

  by the Releasing Persons (as that term is defined below and in the Settlement Agreement) from all

  Released Claims (as that term is defined below and in the Settlement Agreement).

                 a.      The Settlement Agreement and Releases do not affect the rights of

  Settlement Class Members who timely and properly submitted a Request for Exclusion from the

  Settlement in accordance with the requirements in Section III(D) of the Settlement Agreement.

                 b.      The administration and communication of the Settlement as embodied in

  the Settlement Agreement shall be under the authority of the Court. The Court shall retain

  jurisdiction to protect, preserve, and implement the Settlement Agreement, including, but not

  limited to, enforcement of the Releases. The Court expressly retains jurisdiction in order to enter

  such further orders as may be necessary or appropriate in administering and implementing the

  terms and provisions of the Settlement Agreement.




                                                   9
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 10 of 14




                 c.      The Settlement Agreement shall be the exclusive remedy for any and all

  Settlement Class Members, except those who have properly requested exclusion (opted-out), and

  the Released Parties shall not be subject to liability or expense for any of the Released Claims to

  any Settlement Class Member(s).

                 d.      The Releases shall not preclude any action to enforce the terms of the

  Settlement Agreement, including participating in any of the processes detailed therein. The

  Releases set forth herein and in the Settlement Agreement are not intended to include the release

  of any rights or duties of the Settling Parties arising out of the Settlement Agreement, including

  the express warranties and covenants contained therein.

         17.     Plaintiff and all Settlement Class Members who did not timely exclude themselves

  from the Settlement Class are, from this day forward, hereby permanently barred and enjoined

  from directly or indirectly: (i) asserting any Released Claims in any action or proceeding against

  the Released Parties; (ii) filing, commencing, prosecuting, intervening in, or participating in (as

  class members or otherwise), any lawsuit based on or relating to any of the Released Claims or the

  facts and circumstances relating thereto against the Released Parties; or (iii) organizing any

  Settlement Class Members into a separate class for purposes of pursing as a purported class action

  any lawsuit (including by seeking to amend a pending complaint to include class allegations, or

  seeking class certification in a pending action) based on or relating to any of the Released Claims

  against the Released Parties.

  VIII. NO ADMISSION OF LIABILITY

         18.     Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

  the negotiations or proceedings connected with it, nor any of the documents or statements referred

  to therein, nor this Final Approval Order, nor any of its terms and provisions, shall be:




                                                   10
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 11 of 14




                 a.      offered by any person or received against any Released Parties as evidence

  of, or construed as or deemed to be evidence of, any presumption, concession, or admission by the

  Released Parties of the truth of the facts alleged by any person, the validity of any claim that has

  been or could have been asserted in the Action or in any other litigation or judicial or administrative

  proceeding, the deficiency of any defense that has been or could have been asserted in the Action

  or in any litigation, or of any liability, negligence, fault, or wrongdoing by any Released Parties;

                 b.      offered by any person or received against any Released Parties as evidence

  of a presumption, concession, or admission of any fault or violation of any law by any Released

  Parties; or

                 c.      offered by any person or received against any Released Parties as evidence

  of a presumption, concession, or admission with respect to any liability, negligence, fault, or

  wrongdoing in any civil, criminal, or administrative action or proceeding.

  IX.     OTHER PROVISIONS

          19.    This Corrected Final Approval Order and the Settlement Agreement (including the

  Exhibits thereto) may be filed in any action against or by any Released Parties (as that term is

  defined herein and the Settlement Agreement) to support a defense of res judicata, collateral

  estoppel, release, good faith settlement, judgment bar or reduction, or any theory of claim

  preclusion or issue preclusion or similar defense or counterclaim.

          20.    Without further order of the Court, the Settling Parties may agree to reasonably

  necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

          21.    In the event that the Effective Date does not occur, this Corrected Final Approval

  Order shall automatically be rendered null and void and shall be vacated and, in such event, all

  orders entered and releases delivered in connection herewith shall be null and void. In the event




                                                    11
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 12 of 14




  that the Effective Date does not occur, the Settlement Agreement shall become null and void and

  be of no further force and effect, neither the Settlement Agreement not the Court’s Orders,

  including this Order, shall be used or referred to for any purpose whatsoever, and the Parties shall

  retain, without prejudice, any and all objections, arguments, and defenses with respect to class

  certification, including the right to argue that no class should be certified for any purpose, and with

  respect to any claims or allegations in this Action.

         22.     This Action, including all individual claims and class claims presented herein, is

  hereby dismissed on the merits and with prejudice against Plaintiff and all other Settlement Class

  Members, without fees or costs to any party except as otherwise provided herein.

         DONE AND ORDERED in Fort Lauderdale, Florida this 5th day of February, 2021.




  cc:    All counsel of record




                                                    12
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 13 of 14




                    EXHIBIT A
Case 0:19-cv-60785-RS Document 53 Entered on FLSD Docket 02/05/2021 Page 14 of 14
                                          REQUESTS FOR EXCLUSION

Donde v. Freedom Franchise Systems, LLC
Requests for Exclusion

First Name     Last Name
CHAD H         MILLER
DAVID J        REMICK
DALE           THOMPSON
